DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment, filed on October 6 of 2022, has been entered.  Claims 1 and 4-9 have been amended.  Claims 2, 3 and 10 have been cancelled.  No claim has been added.  Claims 1 and 4-9 are still pending in this application, with only claim 1 being independent.

The drawings were received on October 6 of 2022.  These drawings are acceptable.

Specification
The amendment filed October 6 of 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the two light-emitting elements emit light at the same time with different colors”. Nowhere in the originally filed application was the disclosed light-emitting elements described as emitting light at the same time.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Section (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Newly amended independent claim 1 now requires the previously defined two light-emitting elements to emit light at the same time; however, the originally filed specification is silent as to such light-emitting elements being required to, or even capable of, emitting light at the same time. The newly introduced limitation appears to be a feature devised after the filing of the instant application, and specifically added to overcome the rejections already based on Prior Art already made of record. 

Newly amended dependent claims 4-9 are rejected at least for their dependency on rejected independent claim 1, as detailed above.

Section (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Dependent claim 9 recites the limitation "the mounting body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the recitation "mounting body" as attempting to refer back to the previously defined “mounting base”.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over LEDERER (U.S. Pat. App. Pub. 2005/02547248) in view of HARRITY et al. (U.S. Pat. 7,726,860).

Regarding independent claim 1, LEDRER discloses an illuminating portion (as seen in Figure 2) for simulating a candle flame (see lines 6-8, of paragraph 0019) including a first base body 2’ (as seen in Figure 2); a light-transmitting hollow second body 3’ (as seen in Figure 3) coupled to the first base body 2’ (as seen in Figure 2); and two light-emitting elements 4’ (as seen in Figure 3) disposed in a cavity defined by the first base body 2’ and the second body 3’ (as seen in Figure 2); wherein the two light-emitting elements 4’ emit light with different lighting colors; and wherein a first of the two light-emitting elements 4’ is disposed in an upper position (top element 4’, as seen in Figure 3), and a second of the two light-emitting elements 4’ is disposed in a lower position below the upper position (bottom element 4’, as seen in Figure 3).
LEDERER discloses all the limitations of the claims, as previously detailed, except the two light-emitting elements 4’ emitting light at the same time.
However, HARRITY et al. discloses an illuminating portion 80 (as seen in Figure 3) including a plurality of light-emitting elements 94 (as seen in Figure 3), such light emitting elements being configured to provide light of different colors (see lines 41-48 of column 8) and to emit light at the same time (see lines 3-6 of column 8) to provide different light effects (see lines 3-11 of column 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the patented control scheme of HARRITY et al. with the Prior Art illuminating portion of LEDERER, according to the known methods taught by HARRITY et al., to yield the predictable result of enabling the illuminating portion of LEDERER to produce different additional lighting effects (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 4, LEDRER further discloses the second body 3’ shaped to simulate a candle flame (as seen in Figure 3, and detailed in lines 6-8, of paragraph 0019).
  
Regarding dependent claim 5, LEDRER further discloses the first base body 2' includes a first mounting portion 5’ (as seen in Figure 2), and the second body 3’ is sleeved on the first mounting portion 5’ (as seen in Figure 2). 
  
Regarding dependent claim 6, the teachings of LEDRER and HARRITY et al. disclose individually, or suggest when combined, all the limitations of the claim, except the first mounting portion 5’ including a limiting ridge formed along a direction in which the second body 3’ is sleeved, and the second body 3’ including a limiting groove formed on an inner wall of the second body 3’ and configured to receive the limiting ridge. 
However, the examiner takes Official Notice of the use and advantages of keying features (I.e. corresponding ridges and grooves), specifically for aligning optical elements, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known ridge in the first mounting portion 5’ and a groove, corresponding to the ridge, in the inner surface of the second body 3’ in the apparatus of LEDERER, as previously modified by HARRITY et al., to obtain the predictable result of enabling the second body 3’ to be coupled to the first mounting portion 5’ in a desired orientation. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
  
Regarding dependent claim 7, LEDRER further discloses the illuminating portion (as seen in Figure 2), and a candle body 1’ (as seen in Figure 2). 

Regarding dependent claim 8, LEDRER further discloses a powering base (combination of elements provided in element 1’, as seen in Figure 2) coupled to a bottom of the candle body 1’ (as seen in Figure 2); a battery 9’ (as seen in Figure 2); a control circuit 8’ (as seen in Figure 2); and a conducting wire (inherent, as such element is required for operation of the disclosed device); wherein the battery 9’ and the control circuit 8’ are mounted on the powering base (as seen in Figure 2), the illuminating portion is mounted on the top of the candle body 1’ (as seen in Figure 2), and the illuminating portion is connected to the control circuit 8’ by the conducting wire (inherent, as such arrangement is required for operation of the disclose device).

Claim 9 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over LEDERER (U.S. Pat. App. Pub. 2005/02547248) in view of HARRITY et al. (U.S. Pat. 7,726,860), as previously detailed, and further in view of LIN (U.S. Pat. App. Pub. 2008/0151534).
The teachings of LEDRER and HARRITY et al. disclose individually, or suggest when combined, all the limitations of the claim, except a mounting base disposed on the top of the candle body 1’, the mounting base having a stop portion; and a through-hole for mounting the mounting base is formed on the top of the candle body 1’ and configured to receive the mounting base; wherein the stop portion is configured to abut against a lower end of the through-hole; and wherein the conducting wire passes through the mounting base to connect to the illuminating portion.
However, LIN discloses an electronic candle 100b (as seen in Figure 4) including an illuminating portion 34 (as seen in Figure 4), a mounting base 33a (as seen in Figure 4) disposed on the top of the candle body 100b, a through-hole (top opening of element 110b, as seen in Figure 4) for mounting the mounting base 33b (as evidenced by Figure 4) formed on the top of the candle body 100b (as seen in Figure 4), the mounting base 33b has a stop portion (surface of element 33b directly in contact with element 11, as seen in Figure 4) for abutting against the lower end of the through-hole (as seen in Figure 4), and a conducting wire connected to the illuminating portion 34 by passing through the mounting base (required for power to be delivered to element 34, as evidenced by Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art mounting base 33a of LIN with the device of LEDERER, as previously modified by HARRITY et al., as previously modified, according to known methods, to yield the predictable result of securing the illuminating portion to an electronic candle body (KSA International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Response to Arguments
Applicant's arguments, filed October 6 of 2022, have been fully considered but they are not persuasive.
 
Regarding independent claim 1, applicant’s arguments that LEDERER (U.S. Pat. App. Pub. 2005/02547248) fails to individually disclose, or even suggest in combination, the “two light-emitting elements emit light at the same time” are moot in view of the new grounds for rejection based on the combined teachings of LEDERER and HARRITY et al. (U.S. Pat. 7,726,860), as previously detailed.
	
Regarding independent claim 1, applicant’s arguments that LEDERER (U.S. Pat. App. Pub. 2005/02547248) fails to individually disclose, or even suggest in combination, the light-emitting elements 4’ vertically arranged without angle deviation (as shown in applicant’s Figure 2), the applicant is strongly advised that, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, it is noted that the features upon which applicant relies are not recited in the rejected claim. 

Regarding the Examiner’s rejection of claims 4-9, the applicant presents no arguments, except stating that such claims depend directly, or indirectly, from independent claim 1, and would be allowable when/if the independent claim is allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 4-9 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875